SMITH BARNEY INVESTMENT SERIES SUPPLEMENT DATED DECEMBER 1, 2005 TO THE PROSPECTUSES AND STATEMENTS OF ADDITIONAL INFORMATION OF THE FUNDS INDICATED BELOW The following supplements the section of the Prospectus for the fund listed below entitled Management: On December 1, 2005, Citigroup Inc. (Citigroup) completed the sale of substantially all of its asset management business, Citigroup Asset Management (CAM), to Legg Mason, Inc. (Legg Mason). As a result, the fund's investment adviser (the Manager), previously an indirect wholly-owned subsidiary of Citigroup, has become a wholly-owned subsidiary of Legg Mason. Completion of the sale caused the fund's existing investment management contract and sub-advisory contract to terminate. As of December 1, 2005, the fund's shareholders had not yet approved the new investment management contract and the new sub-advisory contract. As a result, the fund's Board has approved an interim investment management contract with the Manager and an interim sub-advisory contract to ensure that the fund's assets continue to be managed without interruption. If a new management contract (or new sub-advisory contract) is not approved by April 30, 2006, the interim management contract (or interim sub-advisory contract) will terminate on that date. Management and sub-advisory fees will be held in escrow and not paid to the Manager until shareholders approve the new investment management contract with the Manager and new sub-advisory contract between the Manager and the sub-adviser. If shareholders do not approve the contracts, the management fees and sub-advisory fees held in escrow will be disbursed in accordance with applicable law. Legg Mason, whose principal executive offices are at 100 Light Street, Baltimore, Maryland 21202, is a financial services holding company. As of September 30, 2005, Legg Mason's asset management operation had aggregate assets under management of approximately $417 billion, of which approximately 21% represented assets in mutual and closed-end funds sponsored by Legg Mason and its affiliates. The fund's Board has appointed the fund's current distributors, Citigroup Global Markets Inc. (CGMI) and PFS Investments Inc. as successor by merger to PFS Distributors, Inc. (PFS), and Legg Mason Investor Services, LLC (LMIS), a wholly-owned broker-dealer subsidiary of Legg Mason, as co-distributors of the fund. The fund's Board has also approved amended and restated Rule 12b-1 Plans. CGMI, PFS and other broker-dealers, financial intermediaries and financial institutions (each called a Service Agent) that currently offer fund shares will continue to make the fund's shares available to their clients. Additional Service Agents may offer fund shares in the future. The following supplements the sections of the Prospectus entitled Sales charges and More about deferred sales charges and the section of the Statement of Additional Information (the SAI) entitled ADDITIONAL INFORMATION ON THE PURCHASE AND SALE OF FUND SHARES AND SHAREHOLDER PROGRAMS for the fund listed below: For Class A shares sold by LMIS, LMIS will receive the sales charge imposed on purchases of Class A shares (or any deferred sales charge paid on redemptions) and will retain the full amount of such sales charge. For Class A shares sold by CGMI, CGMI will receive the sales charge imposed on purchases of Class A shares and will retain an amount equal to the broker-dealer commission paid out of the sales charge. CGMI will pay up to 10% of the sales charge to LMIS. For Class A shares sold by PFS, PFS will receive the sales charge imposed on purchases of Class A shares (or any deferred sales charge paid on redemptions) and will retain the full amount of such sales charge. A distributor may pay a commission of up to 1.00% of the purchase price of Class A shares to a Service Agent for purchases in excess of the amount at which sales loads are waived and for purchases by certain retirement plans with an omnibus relationship with the fund. In such cases, starting in the thirteenth month after purchase, the Service Agent will also receive the distribution and service fee of up to 0.25% annually of the average daily net assets represented by the Class A shares held by its clients. Prior to the thirteenth month, the distributor will retain the distribution and service fee. Where the Service Agent does not receive the payment of this commission, the Service Agent will instead receive the distribution and service fee starting immediately after purchase. In certain cases, the Service Agent may receive both a payment of the commission and the annual distribution and service fee starting immediately after purchase. LMIS will pay Service Agents other than PFS, including CGMI, selling Class B shares a commission of up to 4% of the purchase price of the Class B shares they sell and will retain the deferred sales charges paid upon certain redemptions. For Class B shares sold by PFS, PFS will pay the commission of up to 4% of the purchase price of the Class B shares sold by its Service Agents and will retain the deferred sales charges paid upon certain redemptions. Similarly, LMIS will pay Service Agents, including CGMI, selling Class C shares a commission of up to 1% of the purchase price of the Class C shares they sell and will retain the deferred sales charges paid upon certain redemptions. Until the thirteenth month after purchase, LMIS will retain the distribution and service fee. The procedures described in the Prospectus under the captions Buying shares, Exchanging shares and Redeeming shares will not change as a result of the new distribution arrangements.
